Citation Nr: 0004731	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-02 377	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected epidermophytosis of the feet, currently rated as 10 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to November 
1944.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
RO.  

The veteran appeared for a hearing in Washington, D. C., 
before the undersigned Member of the Board in June 1997.  

The Board remanded the case for additional development in 
December 1998.



FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by a significant loss of motion with pain and 
osteoarthritic changes and more nearly approximates a level 
of disability consistent with that of a severe degree.  

2.  The veteran's service-connected skin disorder is 
manifested by tinea pedis with onychomycosis which is well 
controlled with cream; neither exudation or ulceration, 
constant itching nor related extensive lesions are 
demonstrated.  

3.  The veteran's service-connected disabilities alone are 
not shown to preclude him from performing all forms of 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 40 percent 
rating for the service-connected lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.71 including Diagnostic Codes 
5292, 5295 (1999).  

2.  The schedular criteria for the assignment of a rating 
higher than 10 percent for the veteran's service-connected 
epidermophytosis of the feet are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.118, including Diagnostic Codes 7806, 7813 (1999).  

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased ratings and a total compensation rating based on 
individual unemployability are well grounded.  This finding 
is based on the veteran's evidentiary assertion that his 
service-connected disabilities have increased in severity and 
that he is unable to work do to his service-connected 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran contends that his service-connected lumbosacral 
strain and epidermophytosis of the feet are more disabling 
than currently evaluated, as the symptoms and manifestations 
of the disabilities have increased in severity and preclude 
employment.  


Lumbosacral Strain 

A VA spine examination was conducted in January 1999 when it 
was noted that the veteran was retired.  The veteran stated 
that he had worked as a dispatcher for 22 years.  He stated 
that this constituted light work.  He also had worked at the 
U.S. Postal Service and in construction.  He stated that he 
lost two months of work per year due to low back and feet 
problems.  The examination noted that he had moderate spasm 
of the paravertebral muscles of the lumbar spine.  Lumbar 
motion was that of 70 degrees of flexion, 10 degrees of 
extension, 30 degrees of lateral bending and 70 degrees of 
rotation.  Lower extremity deep tendon reflexes were equally 
diminished.  A sensory loss was found on the medial aspect of 
both feet.  The pertinent diagnoses were those spondylosis 
and facet joint arthropathy involving L5-S1, bilaterally, and 
chronic sprain of the lumbosacral spine.  The examiner stated 
that the veteran's chronic sprain of the lumbosacral spine 
was present and progressive.  The examiner also stated that 
the veteran was precluded from substantial gainful employment 
due to his general medical condition and age, but not 
specifically due to his service-connected condition.  

VA outpatient treatment records dated in June 1999 noted that 
the veteran had complained that his back pain was increasing 
and that a heating pad did not give him much relief.  The 
veteran's left paraspinal area was noted to have been tender.  
Physical therapy was prescribed.  

In assessing the rating to be assigned for the veteran's 
service-connected low back disorder, the Board initially 
observes that the RO has rated this condition as 20 percent 
disabling under the provisions of Diagnostic Code 5295 for 
lumbosacral strain.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a rating of 20 percent is provided.  When 
severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, a rating of 40 percent is provided.  

In light of the VA examination findings that the veteran had 
spondylosis, facet joint arthropathy and other osteoarthritic 
changes and a significant functional loss of the low back, 
the Board finds that his service-connected condition more 
nearly approximates the level of disability consistent with 
that of severe lumbosacral strain.  Therefore, an increased 
rating of 40 percent for the service-connected lumbosacral 
strain is warranted.  

The veteran is now in receipt of the highest rating 
assignable under Diagnostic Code 5295.  If a veteran is in 
receipt of the maximum disability rating available under a 
diagnostic code for limitation of motion, consideration of 
functional loss due to pain is not required.  Johnson v. 
Brown, 10 Vet App 80 (1997).  

A higher rating would be assignable for pronounced 
intervertebral disc syndrome under the provisions of 
Diagnostic Code 5293.  Pronounced intervertebral disc 
syndrome contemplates persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  However, the evidence does 
not serve to establish that he is experiencing disablement 
related to service-connected intervertebral disc syndrome of 
a pronounced degree.  See 38 U.S.C.A. § 5107(a).  


Epidermophytosis of the Feet

A January 1999 VA skin examination found that the veteran had 
tinea pedis with onychomycosis and mild stasis dermatitis of 
the ankles which were well controlled with cream.  There were 
mild scaling of the soles and slight thickening of the left 
great toenail.  However, the examiner stated that he had no 
evidence of significant disability related to the tinea 
pedis.  The examiner noted that there was no significant 
inflammation, exfoliation or ulceration.  

An April 1999 VA outpatient treatment record notes that the 
veteran had trace edema and scaling and dry skin of the lower 
extremities.  He was prescribed cream and ointment.  A June 
1999 outpatient treatment record noted that the cream and 
ointment had improved the rash.  Photographs submitted by the 
veteran in July 1999 show what appeared to be discolored skin 
on the legs. 

The Board notes that the veteran's service connected 
epidermophytosis of the feet is rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(dermatophytosis), which is rated as for eczema (i.e. 
Diagnostic Code 7806).  A 10 percent rating under Diagnostic 
Code 7806 contemplates eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation under this code contemplates eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  

Taking into account the medical evidence outlined 
hereinabove, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the veteran's service connected epidermophytosis 
of the feet.  Based on a review of the recent medical 
evidence, the veteran's service-connected foot disability 
more nearly approximates the criteria of eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  This evidence does not 
demonstrate that the veteran's epidermophytosis of the feet 
is currently manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement.  The findings 
demonstrated by the most current examination are consistent 
with the currently assigned 10 percent evaluation under 
Diagnostic Code 7813.  

An increased evaluation for the veteran's service-connected 
epidermophytosis of the feet is not warranted.  In reaching 
the decision herein, the Board has considered all of the 
evidence and finds that it is not so evenly balanced as to 
warrant application of the benefit-of- the-doubt rule.  See 
38 U.S.C.A. § 5107(a).  


Total Rating Based on Individual Unemployability 
due to Service-Connected Disability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16.  

In determining entitlement to a total rating based upon being 
individually unemployable due to a service-connected 
disability, non-service-connected disabilities cannot be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91, (1992).  
Moreover, the sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and emotional acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The assignment of a total rating must be based on a 
determination "that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age."  38 C.F.R. § 3.341(a).  

In this case, service connection has been established for the 
low back disability rated as 40 percent disabling and 
epidermophytosis of the feet, rated as 10 percent disabling.  
Thus, the veteran does not meet the schedular criteria 
discussed by the provisions of 38 C.F.R. § 4.16.  

Accordingly, VA must consider the veteran's claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis.  Fanning v. Brown, 4 Vet. App. 225 
(1993).  An exceptional case includes marked interference 
with employment or frequent periods of hospitalization.  
Moyer v. Derwinski, 2 Vet. App. 289 (1992).  The Board notes 
the veteran's contentions that he has had severe pain and 
physical limitations from his service-connected low back 
disability.  However, the veteran has not submitted medical 
evidence to show that he is experiencing marked interference 
with employment or frequent periods of hospitalization 
because of the service-connected disabilities alone.  In 
fact, the medical evidence of records serves to show that the 
examiner who conducted the latest VA skin examination stated 
that the service-connected condition had caused no 
significant disability and that the examiner who performed 
the latest spine examination opined that the veteran's 
service-connected condition by itself did not preclude 
employment.  

Consequently, the Board finds that the claim for a total 
rating based on individual unemployability due solely to his 
service-connected disabilities must be denied.  See 
38 U.S.C.A. § 5107(a).  



ORDER

An increased rating of 40 percent for the service-connected 
lumbosacral strain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating for the service-connected 
epidermophytosis of the feet is denied.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

